PRENDERGAST, P. J.
Relator has appealed from the order of the district judge denying him bail on a habeas corpus hearing. He has been indicted for murder. One ground of his application is based on his claim that confinement will endanger his life. The evidence is insufficient to show this. In fact, the relator’s attorneys practically, if not actually, conceded this when the case was submitted. We have carefully read and studied the evidence. We think it shows with reasonable certainty that appellant killed the deceased, and that no other did; that if he did, the offense is murder. We think no question of self-defense or any less grade of offense than murder is raised. We therefore, cannot disturb the judgment of the lower court refusing bail. We will not discuss the evidence. What little we have said about our conclusions from the evidence must not be used on any trial against appellant, and is not intended for such use or purpose.
The judgment denying bail is affirmed.